Citation Nr: 0303824	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  95-03 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable evaluation for trichuriasis and 
hookworm.

(The issue of entitlement to service connection for multiple 
lipomas will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from August 1968 to August 
1970, and from September 1974 to September 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1994 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO), located in San 
Juan, Puerto Rico and a November 1994 rating decision from 
the RO located in New York, New York.  Jurisdiction over the 
veteran's appeal now rests with the New York, New York RO.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for lipomas pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide any notice of the development required by 
38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran does not currently evidence any 
manifestations of trichuriasis or hookworm.


CONCLUSION OF LAW

The criteria for a compensable evaluation for trichuriasis 
and hookworm have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.20, 4.114, Diagnostic Code 7324 
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West  2002)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  For the purposes of this 
decision, the Board will assume that the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that in rating decisions, statements of 
the case and supplements thereto, the veteran has been 
informed of the requirements for the benefit sought on 
appeal, the evidence considered by the RO, and the reasons 
for its determinations.  In letters dated in May and August 
2001, the veteran was informed of the enactment of the VCAA, 
the information needed from him to enable the RO to obtain 
evidence in support of his claim, the assistance that VA 
would provide in obtaining evidence on his behalf, the 
evidence that he should submit if he did not desire VA's 
assistance in obtaining such evidence, and the evidence that 
has been obtained by the RO's.  Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The claims file contains service medical records as well as 
post-service records of medical treatment identified as 
relevant by the veteran.  Moreover, the veteran has been 
afforded VA examinations pertinent to the nature and severity 
of manifestations of service-connected trichuriasis and 
hookworm.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Accordingly, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service medical records reflect that the veteran tested 
positive for intestinal parasites, with diagnoses of 
trichuriasis and hookworm.  In a rating decision dated in 
September 1970, the RO granted service connection and 
assigned a noncompensable evaluation for such disability.  
That evaluation has remained in effect to date.

A VA outpatient record dated in August 1993 reflects the 
veteran's complaint of diarrhea of many years' duration.  No 
parasitic infection or associated symptoms were identified at 
that time.  

In March 1994, the veteran reported for a VA examination.  He 
complained of having had diarrhea for many years, labeled as 
irritable colon.  He primarily complained of excess 
flatulence.  There was no evidence of hematochezia or melena 
and recently performed gastrointestinal studies were 
referenced as having been normal.  Also noted was the absence 
of anemia and that laboratory findings were normal.  The 
veteran weighed 185 pounds and the examiner noted no evidence 
of malnutrition.  The veteran denied nausea..  The examiner 
opined that the veteran had irritable colon and a history of 
hookworm and trichuriasis.

VA outpatient records dated in 1994 contain no reference to 
hookworm or trichuriasis.  

A March 1995 report of VA hospitalization reveals diagnoses 
of hypercholesteremia and dyspepsia.  

The veteran reported for a VA examination in December 1995.  
He complained of abdominal cramping and one episode of pale 
and tarry stool.  He weighed 200-210 pounds.  He denied 
current abdominal pain and gave a history of normal bowel 
movements.  No parasitic infection was identified at that 
time.

VA records dated from 1995 to 1998 include no reference to 
hookworm, trichuriasis or other parasitic infection.

In February 1998, the veteran appeared for a VA examination.  
He complained of experiencing watery diarrhea seven or eight 
times every two or three days, with occasional blood in his 
stool.  He also complained of occasional constipation.  The 
examiner noted that diarrhea was still present.  There was no 
evidence of infectious or immune disease, nor was there 
evidence of malnutrition.  The veteran had gained 30 pounds.  
He was not anemic.  There was no nausea or vomiting.  

A May 2000 outpatient record notes the veteran's report of 
constipation.  He was prescribed a one-time dose of citrat of 
magnesium and a seven-day does of Colace.  In a VA outpatient 
record dated in December 2000, it was noted that the veteran 
was prescribed medication for constipation.  Records indicate 
the veteran was being assisted in a weight loss plan.

At the time of VA examination conducted in July 2002, the 
veteran complained of occasional diarrhea alternating with 
constipation over 30 years' time.  The examiner noted normal, 
active bowel sounds, without abdominal tenderness, 
distention, or masses.  There was no evidence of malnutrition 
or abdominal pain.  The impression was irritable bowel 
syndrome; the veteran was also noted to be obese.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10 
(2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002).

There is no diagnostic code specific to trichuriasis or 
hookworm infection.  When an unlisted condition is 
encountered it is permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.

The veteran's disability may be rated by analogy to 
intestinal distomiasis, which is also a parasitic infection.  
38 C.F.R. § 4.113, Diagnostic Code 7324.  Under that code, a 
noncompensable evaluation is warranted if there are mild or 
no symptoms.  A 10 percent rating is warranted for moderate 
symptoms.    

In this case, the grant of service connection was based on 
positive in-service test results.  Since service, however, 
there is no competent medical evidence that the veteran 
continues to have a parasitic infection of the intestines, to 
include hookworm or trichuriasis.  Rather, the contemporary 
evidence, to include the most recent report of VA 
examination, demonstrates that the veteran has symptoms due 
to irritable bowel syndrome and not trichuriasis or hookworm.  
If the veteran wishes to pursue a claim of entitlement to 
service connection for irritable bowel syndrome he is free to 
do so; that matter is not, however, before the Board at this 
time.  The question on appeal is limited to whether the 
veteran currently manifests symptoms of service-connected 
trichuriasis/hookworm that warrant assignment of a 
compensable rating.  Based on the fact that the medical 
evidence of record consistently fails to identify existing 
trichuriasis or hookworm, or any residual symptomatology 
associated therewith, there is no basis for assignment of a 
compensable evaluation at this time.  In this regard, the 
Board notes that the veteran himself, as a layperson, is not 
competent to establish a current diagnosis of trichuriasis or 
hookworm.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  



ORDER

Entitlement to a compensable evaluation for trichuriasis and 
hookworm is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

